Motion Granted and Abatement Order filed December 9, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00633-CR
                               ____________

                    CURTIS JAMES SIMOND, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1405231

                            ABATEMENT ORDER

      Appellant is not represented by counsel. The clerk’s record and reporter’s
record have been filed. The record reflects the trial court found appellant to be
indigent and appointed counsel.    On October 1, 2014, a motion to substitute
appointed counsel was filed by counsel retained by appellant’s family.       That
motion was granted. Subsequently, retained counsel filed a motion to withdraw.
We grant that motion and enter the following order. See Tex. R. App. P. 35.3(c).
      We ORDER the judge of the 337th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall participate, either in
person or by video teleconference, to determine whether appellant desires to
prosecute his appeal, and, if so, whether appellant is indigent and, thus entitled to
appointed counsel on appeal.        The judge may appoint appellate counsel for
appellant if necessary. The judge shall see that a record of the hearing is made,
shall make findings of fact and conclusions of law, and shall order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the
findings and conclusions.      The transcribed record of the hearing, the court’s
findings and conclusions, and a videotape or compact disc, if any, containing a
recording of the video teleconference shall be filed with the clerk of this court
within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                       PER CURIAM